Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 1 of 14 Page ID #1630




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

     CLEO TIDWELL,                                   )
                                                     )
                            Plaintiff,               )
                                                     )
     vs.                                             )            Case No. 16-cv-41-DWD
                                                     )
     HARRY HENDERSON, and                            )
     GAIL WALLS,                                     )
                                                     )
                            Defendants.              )

                                      MEMORANDUM & ORDER

 DUGAN, District Judge:

           Plaintiff Cleo Tidwell, who is incarcerated at Lawrence Correctional Center, filed

 this action on January 14, 2016, alleging violations of his constitutional rights pursuant to

 42 U.S.C. § 1983 while he was incarcerated at Menard Correctional Center (“Menard”).

 Plaintiff alleges that Defendants Harry Henderson and Gail Walls violated his Eighth

 Amendment rights because they were deliberately indifferent to his serious dental needs

 by failing to treat Plaintiff’s dental condition in a timely manner or to refer Plaintiff to a

 dentist outside of the prison. Now before the Court are Defendants’ motions for summary

 judgment (Doc. 312; Doc. 316) to which Plaintiff did not respond. 1 For the reasons

 delineated below, Defendants’ motions for summary judgment are GRANTED.


 1 On August 10, 2017, Plaintiff was sanctioned by the Court with a monetary fine and was barred from
 filing any civil pleadings in this District until the sanction is paid. See Tidwell v. Menard C.C., No. 16-cv-384-
 SMY (S.D. Ill. Aug. 10, 2017, Doc. 43). Plaintiff appealed, but his appeal was dismissed for failure to pay the
 filing fee. Before the dismissal, the Seventh Circuit denied a motion for leave to appeal in forma pauperis due
 to Plaintiff’s failure to present a good faith issue that the Court erred in imposing the ban. See Tidwell v.
 Clendenin, 7th Cir. Case. No. 17-3020. This filing ban remains in effect. Due to Plaintiff’s inability to respond,
 rather than exercise discretion to deem the lack of response as an admission of the merits of the motions
 under Local Rule 7.1(c), the Court will review the motions on the merits.
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 2 of 14 Page ID #1631




                                  FACTUAL BACKGROUND

        Plaintiff Cleo Tidwell was transferred to Lawrence Correctional Center in June

 2016. Before being transferred and at all times relevant to his complaint, he was

 incarcerated at Menard Correctional Center (“Menard”). Defendant Harry Henderson

 was employed as a dentist at Menard from January 2011 to April 2015. Defendant Gail

 Walls worked at Menard as the director of nursing from July 2012 to July 2014 and as the

 healthcare unit administrator from July 2014 to October 2018. Plaintiff Tidwell alleges

 that Defendants Henderson and Walls were deliberately indifferent to his serious medical

 needs by delaying treatment of Tidwell’s dental condition and by failing to refer Tidwell

 to an off-site dentist.

        Tidwell’s dental records indicate a history of periodontal disease, dating back to

 1991. (Doc. 313-1, p. 1). Defendant Henderson examined Tidwell on three occasions at

 Menard. (Doc. 313-2, p. 1). On July 12, 2013, Henderson met with Tidwell to conduct a

 biannual dental examination. (Doc. 313-2, p. 1). Henderson’s notes from that examination

 stated that Tidwell “needed one or more teeth extracted” and that he had significant tooth

 decay and poor oral hygiene. (Doc 313-2, p. 1). According to an affidavit Henderson

 submitted in support of his motion, Henderson also ordered a panoral x-ray, which are

 recommended every five years. (Doc. 313-2, p. 1).

        On August 23, 2013, Henderson evaluated Tidwell’s partial dental prosthesis.

 (Doc. 313-2, p. 2). According to Henderson’s affidavit and Tidwell’s medical records,

 Henderson noted during that meeting that fitting an upper and lower partial denture for

 Tidwell would be difficult for reasons that include: multiple missing teeth, tissue contact
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 3 of 14 Page ID #1632




 pressing against the gum tissue above it, and limited ridge clearance between certain

 teeth and the gum below. (Doc. 313-2, p. 2; Doc. 313-3, p. 2). Tidwell met with Henderson

 again a week later, at which time Henderson told him that, for the best results, he needed

 four teeth removed before being fitted for upper and lower partial dentures. (Doc. 313-2,

 p. 2; Doc. 313-3, p. 4). Tidwell was unwilling to commit to the tooth extractions at that

 time and left without the recommended treatment, indicating that he would write when

 he was ready to commit to the treatment plan. (Doc. 313-2, p. 2; Doc. 313-3, p. 4).

        After August 30, 2013, Tidwell never contacted Henderson again, nor was he

 scheduled on Henderson’s dental call line. (Doc. 313-2, p. 2). Henderson did not examine

 or treat Tidwell against after August 2013. (Doc. 313-2, p. 2). Henderson did not prescribe

 a dental rinse during any of the three appointments because he determined, in his

 judgment, it was not within the scope of treatment for the dental concerns he was

 evaluating. (Doc. 313-2, p. 2). Tidwell alleges that he needed teeth cleaning, scaling, and

 planing during his appointments with Henderson; however, Henderson did not provide

 those procedures because they are performed by dental hygienists, who are responsible

 for scheduling their regular dental hygiene appointments at Menard without input from

 the dentists. (Doc. 313-2, p. 3).

        In connection with this motion for summary judgment, the Court appointed an

 expert, D. Douglas Miley, D.M.D., M.S.D., to review Tidwell’s dental records. (Doc. 155).

 Dr. Miley was given a list of topics and questions to address, and he identified four viable

 treatment options for Tidwell. (Doc. 313-1, p. 1-2). Three of these options included tooth

 extractions, and the other option called for regular periodontal cleanings. (Doc. 313-1, p.
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 4 of 14 Page ID #1633




 1-2). Dr. Miley noted that one possible treatment would include “selected extractions due

 to either a poor prognosis or poor tooth position, and fabrication of [upper] and [lower]

 partial dentures.” (Doc. 313-1, p. 1).

        In a written declaration, Defendant Walls testified that her duties as healthcare

 unit administrator included verifying adherence to Illinois Department of Corrections

 policies and procedures regarding healthcare. (Doc. 317-1, p. 1). Although she is a

 registered nurse, Walls’ position at Menard was administrative. (Doc. 317-1, p. 1-2). Walls

 did not provide dental treatment or dental hygiene services, and she did not make

 recommendations for off-site treatment. (Doc. 317-1, p. 2). Walls also lacked the authority

 to supersede a dentist’s decision as to a plan of care. (Doc. 317-1, p. 2). Instead, Walls’

 duties included responding to grievances and letters related to healthcare questions.

 (Doc. 317-1, p. 1). She customarily responded in writing to grievances and letters

 regarding offender healthcare while working at Menard. (Doc. 317-1, p. 1). Walls

 responded to grievances and correspondence from Tidwell on six occasions, three of

 which related to Tidwell’s dental health. (Doc. 317-1, p. 1-2).

        On December 16, 2015, Tidwell wrote to Walls, stating that he had requested

 authorization for off-site dental treatment from the site medical director, Defendant Trost.

 (Doc. 317-1, p. 1-2). Walls conferred with the dental director, Dr. Newbold, who told her

 that it was not necessary that Tidwell be sent out of Menard for dental care, and Walls

 responded to Tidwell’s letter accordingly. (Doc. 317-1, p. 2). About three weeks later,

 Tidwell sent another letter to Walls, expressing his dissatisfaction with his dental care

 and with Dr. Trost. (Doc. 317-1, p. 2). Walls reviewed Tidwell’s dental records and
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 5 of 14 Page ID #1634




 responded that the multiple dentists that had evaluated him “all agreed with the

 treatment plan” and that no dentist had referred his case to Dr. Trost. (Doc. 317-1, p. 2).

 Tidwell also sent an undated letter to Walls requesting (1) information regarding his spot

 in the teeth cleaning line and (2) documents that Walls had not yet returned to him. (Doc.

 317-1, p. 2). On January 19, 2016, Walls responded that Tidwell was number 663 in the

 hygienists’ cleaning line, and she returned the documents to Tidwell. (Doc. 317-1, p. 2).

                                      LEGAL STANDARDS

    I.      Summary Judgment Standard

         Federal Rule of Civil Procedure 56 governs motions for summary judgment.

 Summary judgment is appropriate if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See

 Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

 56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

 material fact remains “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

 Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

         In assessing a summary judgment motion, the district court views the facts in the

 light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

 party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

 As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

 examining the evidence in the light reasonably most favorable to the non-moving party,

 giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 6 of 14 Page ID #1635




 evidence in [his] favor.” Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 544 (7th Cir. 2014).

      II.   Eighth Amendment Deliberate Indifference

        The Eighth Amendment prohibits cruel and unusual punishments, and the

 deliberate indifference to the “serious medical needs of a prisoner constitutes the

 unnecessary and wanton infliction of pain forbidden by the Constitution.” Rodriguez v.

 Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). A prisoner is entitled to

 “reasonable measures to meet a substantial risk of serious harm”—not to demand specific

 care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A prisoner’s dissatisfaction with a

 medical professional’s prescribed course of treatment does not give rise to a successful

 deliberate indifference claim unless the treatment is so “blatantly inappropriate as to

 evidence intentional mistreatment likely to seriously aggravate the prisoner’s condition.”

 Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)(citation omitted).

        In order to prevail on a claim of deliberate indifference, a prisoner who brings an

 Eighth Amendment challenge of constitutionally deficient medical care must satisfy a

 two-part test. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011)(citation omitted). The

 first consideration is whether the prisoner has an “objectively serious medical condition.”

 Arnett, 658 F.3d at 750. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical

 condition is objectively serious if a physician has diagnosed it as requiring treatment, or

 the need for treatment would be obvious to a layperson.” Hammond v. Rector, 123 F. Supp.

 3d 1076, 1084 (S.D. Ill. 2015)(citing Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.2014)). It is not

 necessary for such a medical condition to “be life-threatening to be serious; rather, it

 could be a condition that would result in further significant injury or unnecessary and
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 7 of 14 Page ID #1636




 wanton infliction of pain if not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

 Accord Farmer, 511 U.S. at 828 (violating the Eighth Amendment requires “deliberate

 indifference to a substantial risk of serious harm”)(internal quotation marks omitted).

        Prevailing on the subjective prong requires a prisoner to show that a prison official

 has subjective knowledge of—and then disregards—an excessive risk to inmate health.

 See Greeno, 414 F.3d at 653. The plaintiff need not show the individual “literally ignored”

 his complaint, but that the individual was aware of the condition and either knowingly

 or recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

 more than negligence or even malpractice is required” to prove deliberate indifference.

 Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). See also Hammond, 123 F. Supp. 3d at 1086

 (stating that “isolated occurrences of deficient medical treatment are generally

 insufficient to establish . . . deliberate indifference”). Deliberate indifference involves

 “intentional or reckless conduct, not mere negligence.” Berry v. Peterman, 604 F.3d 435,

 440 (7th Cir. 2010)(citing Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

        Assessing the subjective prong is more difficult in cases alleging inadequate care

 as opposed to a lack of care. Without more, a “mistake in professional judgment cannot

 be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

 Cir. 2016). The Seventh Circuit has explained:

        By definition a treatment decision that’s based on professional judgment
        cannot evince deliberate indifference because professional judgment
        implies a choice of what the defendant believed to be the best course of
        treatment. A doctor who claims to have exercised professional judgment is
        effectively asserting that he lacked a sufficiently culpable mental state, and
        if no reasonable jury could discredit that claim, the doctor is entitled to
        summary judgment.
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 8 of 14 Page ID #1637




 Id. (citing Zaya v. Sood, 836 F.3d 800, 805-806 (7th Cir. 2016)). This is in contrast to a case

 “where evidence exists that the defendant [ ] knew better than to make the medical

 decision[ ] that [he] did,” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir.

 2016))(alterations in original). A medical professional’s choice of an easier, less efficacious

 treatment can rise to the level of violating the Eighth Amendment, however, where the

 treatment is known to be ineffective but is chosen anyway. See Berry, 604 F.3d at 441.

                                           ANALYSIS

        Tooth decay can cause pain and is associated with a risk of infection, and it can

 constitute an objectively serious medical condition. Berry, 604 F.3d at 440 (citing Board v.

 Farnham, 394 F.3d 469, 480-81 & n.4, 482-83 (7th Cir. 2005); Harrison v. Barkley, 219 F.3d

 132, 137 (2d Cir. 2000)). The defendants do not dispute the seriousness of Tidwell’s dental

 problems. Therefore, the Court finds that a reasonable jury could conclude that Tidwell

 had an objectively serious medical condition.

        I. Deliberate Indifference

        Defendant Henderson argues that he is entitled to summary judgment because he

 was not deliberately indifferent to Tidwell’s serious medical needs. Henderson claims

 that he exercised his professional judgment to propose a treatment plan that would

 provide Tidwell with the best results and that Tidwell disagreed with this treatment plan.

 Important for the purposes of this motion is the well-established rule that a Court’s

 consideration of claims of deliberate indifference must give deference to a medical

 professional’s judgment regarding treatment decisions “unless no minimally competent
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 9 of 14 Page ID #1638




 professional would have so responded under those circumstances.” Roe v. Elyea, 631 F.3d

 843, 857 (7th Cir. 2011)(quoting Sain v. Wood, 512 F.3d 886, 894-95 (7th Cir. 2008)). A delay

 in treatment can rise to the level of deliberate indifference if the plaintiff presents medical

 evidence that the delay “exacerbated the inmate’s injury or unnecessarily prolonged his

 pain.” Perez v. Fenoglio, 792 F.3d 768, 777-778 (7th Cir. 2015)(citing McGowan v. Hulick, 612

 F.3d 636, 640 (7th Cir. 2010) and Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007));

 Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013).

        Henderson met with Tidwell on three occasions before Henderson retired from

 Menard. During the first appointment in July of 2013, Henderson observed that Tidwell

 had significant tooth decay and poor oral hygiene, and Henderson ordered a panoral x-

 ray for evaluation. In August of 2013, Henderson examined Tidwell’s partial dental

 prosthesis and noted several conditions that would complicate the creation of upper and

 lower partial dentures. One week later, Henderson followed up with Tidwell and

 recommended the extraction of four teeth before creating upper and lower partial

 dentures. Tidwell refused the extractions, and, thereafter, he did not contact Henderson,

 schedule an appointment for Henderson’s call line, and was never examined or treated

 by Henderson again.

        There is no evidence to support Plaintiff’s claim that Henderson disregarded an

 excessive risk to Plaintiff’s health by delaying treatment. The record demonstrates that

 Henderson exercised his professional judgment to determine a course of treatment for

 Tidwell that included extracting four teeth and constructing partial upper and lower

 dentures. Tidwell refused to commit to these extractions and told Henderson that he
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 10 of 14 Page ID #1639




 would write to him when he was ready, but he never contacted Henderson. In a

 declaration submitted in support of Henderson’s motion, a court-appointed expert

 largely agreed with Henderson’s professional judgment regarding Tidwell’s treatment

 plan. There is nothing in the record that calls into question Henderson’s professional

 judgment, and Plaintiff’s mere disagreement with the treatment plan does not establish

 an Eighth Amendment violation. Cesal v. Moats, 851 F.3d 714, 721 (7th Cir. 2017); see also

 Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997) (“Under the Eighth Amendment,

 [Plaintiff] is not entitled to demand specific care.”). Further, there is no evidence that

 Tidwell’s dental condition worsened because of the treatment he received from

 Henderson or that Tidwell suffered any unnecessarily prolonged pain because of the

 treatment. In short, Henderson’s treatment plan is entitled to deference because it was

 not so unsuitable that “no minimally competent professional would have so responded

 under those circumstances.” Roe, 631 F.3d at 857.

        The record is devoid of evidence that Henderson disregarded an excessive risk to

 Tidwell’s health by failing to refer Tidwell to an off-site dentist. In order to prevail on a

 deliberate indifference claim against Henderson, the Plaintiff must show that Henderson

 was personally involved in, or acquiesced in, unconstitutional treatment of Plaintiff.

 Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (citing Palmer v. Marion County, 327

 F.3d 588, 594 (7th Cir. 2003)). The record indicates that, after Henderson retired from

 Menard in April of 2015, Tidwell sent correspondence to Defendant Walls and the dental

 director requesting off-site dental treatment. At that time, the dental director determined

 that off-site dental care was unnecessary. However, there is no evidence that Tidwell
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 11 of 14 Page ID #1640




 submitted a request to Henderson for the purpose of seeking off-site dental care, nor is

 there evidence that Tidwell requested off-site care during the period Henderson worked

 at Menard. Further, there is nothing in the record that indicates that off-site dental care

 was necessary to treat Tidwell’s condition. Accordingly, for all these reasons, there is

 insufficient evidence to suggest that Henderson was personally involved in the alleged

 failure to refer Tidwell to an off-site dentist or that Henderson displayed deliberate

 indifference by failed to refer Tidwell for outside care.

        Defendant Walls argues that she was not deliberately indifferent toward Tidwell

 because she fulfilled her duties by investigating and responding to Tidwell’s complaints

 and by consulting with dentists about Tidwell’s treatment plan. Defendant Walls did not

 provide healthcare treatment to Tidwell. As the healthcare unit administrator, her duties

 consisted of responding to grievances from offenders about their healthcare. Walls was

 aware of Tidwell’s dissatisfaction with his dental care, and she responded in writing to

 all three of Tidwell’s written complaints about his dental care. Significantly, there is

 nothing contained in the record that suggests Walls had the authority either to override

 a dentist’s judgment regarding a treatment plan or to request off-site treatment on her

 own.

        Further, when Walls received Tidwell’s request for off-site treatment, she

 discussed the matter with Menard’s dental director, who decided that off-site treatment

 was not necessary, and she relayed this information to Tidwell. The evidence suggests

 that Walls took Tidwell’s “condition seriously, investigated the situation … and

 reasonably relied on the doctors’ professional opinions,” and, therefore, Walls was not
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 12 of 14 Page ID #1641




 deliberately indifferent toward Tidwell. Johnson v. Doughty, 433 F.3d 1001, 1015 (7th Cir.

 2006) (citations omitted).

        In addition to Defendants’ arguments on the merits of Tidwell’s claims,

 Henderson argues that Plaintiff’s claims are barred by the applicable statute of

 limitations. Because the Court has reached a decision in Henderson’s favor on the merits

 of Tidwell’s claims, the Court declines to reach this argument.


        II. Qualified Immunity

        Qualified immunity shields “government officials from liability for civil damages

 insofar as their conduct does not violate clearly established statutory or constitutional

 rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S.

 223, 231 (2009). The doctrine “balances two important interests – the need to hold public

 officials accountable when they exercise power irresponsibly and the need to shield

 officials from harassment, distraction, and liability when they perform their duties

 reasonably.” Id. It protects an official from suit “when she makes a decision that, even if

 constitutionally   deficient,   reasonably   misapprehends    the   law   governing    the

 circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

        The qualified immunity test has two prongs: (1) whether the facts shown, taken in

 the light most favorable to the party asserting the injury, demonstrate that the officer’s

 conduct violated a constitutional right, and (2) whether the right at issue was clearly

 established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232. See also

 Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). To be “’clearly
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 13 of 14 Page ID #1642




 established’ a right must be defined so clearly that every reasonable official would have

 understood that what he was doing violated that right.” Dibble v. Quinn, 793 F.3d 803, 808

 (7th Cir. 2015)(citing Reichle v. Howards, 566 U.S. 658, 664 (2012)). There need not be a case

 directly on point, but “existing precedent must have placed the statutory or constitutional

 question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). The right must be

 established “not as a broad general proposition.” Reichle, 566 U.S. at 664. Instead, it must

 be “particularized” such that the “contours” of it are clear to a reasonable official. Id. That

 is, “existing precedent must have placed the statutory or constitutional question beyond

 debate.” Carroll v. Carmen, 135 S.Ct. 348, 350 (2014).

        Defendants Henderson and Walls are entitled to qualified immunity. It was clearly

 established at the time of Tidwell’s dental condition that prison officials cannot act with

 deliberate indifference to an inmate’s serious medical or dental needs. However,

 Henderson and Walls engaged in no conduct that violated Tidwell’s constitutional rights.

 This is because, even drawing all reasonable inferences in favor of Tidwell, no reasonable

 jury could conclude that Walls and Henderson were deliberately indifferent toward

 Tidwell. Therefore, the Defendants’ conduct does not satisfy the first prong of the test set

 forth above, and they are entitled to qualified immunity.



                                         CONCLUSION

        For the above-stated reasons the motions for summary judgment filed by

 Defendants Harry Henderson (Doc. 312) and Gail Walls (Doc. 316) are GRANTED. The

 Clerk of Court shall enter judgment in favor of Defendant Harry Henderson and
Case 3:16-cv-00041-DWD Document 325 Filed 02/05/21 Page 14 of 14 Page ID #1643




 Defendant Gail Walls and against Plaintiff Cleo Tidwell and shall close this case.



       SO ORDERED.

       Dated: February 5, 2021



                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge
